DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 01/14/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 102 rejection of 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of determining a global direction of a magnetic field and computing a horizontal direction of a local magnetic field with respect to an x-axis of the global direction of the magnetic field and a vertical direction of the local magnetic field with respect to a local horizontal plane; providing a rotation for the rotating apparatus about the spin axis, wherein the spin axis is defined along a line including points in a three-dimensional space which remain fixed during the rotation of the rotating apparatus; determining that the rotating apparatus is in a ballistic trajectory and activating the XYZ magnetic field sensor; measuring a plurality of magnetic field values as a function of time with the XYZ-magnetic field sensor when the rotating apparatus is rotating about the spin axis; computing a magnetic field component of the magnetic field in a direction of a local body co-ordinate of the spin axis of the rotating apparatus from the measured plurality of magnetic field values; and determining a direction of the spin axis using the computed magnetic field component of the magnetic field and the determined global direction of the magnetic field.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of method steps of determining a global direction of a magnetic field and computing a horizontal direction of a local magnetic field with respect to an x-axis of the global direction of the magnetic field and a vertical direction of the local magnetic field with respect to a local horizontal plane; providing a rotation for the rotating apparatus about the spin axis, wherein the spin axis is defined along a line including points in a three-dimensional space which remain fixed during the rotation of the rotating apparatus; determining that the rotating apparatus is in a ballistic trajectory and activating the XYZ magnetic field sensor; measuring at least one magnetic field value with the XYZ-magnetic field sensor when the rotating apparatus is rotating about the spin axis; measuring at least one angular speed value and orientation value with the gyroscope; and determining a direction of the spin axis using measured at least one magnetic field value, the at least one angular speed value, the orientation value and the determined global direction of the magnetic field.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements comprising a body; a XYZ-magnetic field sensor arranged inside of the body that is activated only when the rotating apparatus is rotating about a spin axis and is in a ballistic trajectory, the XYZ-magnetic field sensor being configured to measure at least one magnetic field value as a function of time; and a control module arranged inside of the body and communicatively connected to the XYZ-magnetic field sensor, wherein the control module is configured to: receive the measured at least one magnetic field value; compute a magnetic field component of a magnetic field in a direction of a local body co-ordinate of the spin axis of the rotating apparatus from the received at least one measured magnetic field value; and determine a direction of the spin axis using the computed magnetic field component of the magnetic field and a determined global direction of the magnetic field.
Claims 12 and 13 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 14, the prior art of record neither shows nor suggests the combination of structural elements configured to determine a direction of a spin axis of the rotating apparatus; estimate a horizontal displacement of the rotating apparatus from a place of ejecting the rotating apparatus towards a specified target; and provide the determined direction of the spin axis and the estimated horizontal displacement to a portable computing device, wherein the portable computing device is configured to use the provided direction and displacement values to determine a location of the rotating apparatus in respect to the specified target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2013/0332065 discloses fusion of sensor and map data using a constraint based 
optimization.
US PUB 2012/0136573 discloses a user-heading determining system for use by pedestrian, has 
electronic circuit to generate signals representing components of acceleration and to process 
portions of signals to produce estimation of attitude of user motion.

US PUB 2011/0260968 discloses a 3d pointing device and method for compensating 
rotations of the 3d pointing device thereof.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858